Citation Nr: 0902915	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-28 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to a compensable rating for bilateral 
orchialgia. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability. 

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability.

4. Entitlement to service connection for erectile 
dysfunction.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1994 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the supplemental statement of the 
case in May 2007, the veteran submitted additional evidence 
in support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

The claims to reopen and the claim of service connection for 
erectile dysfunction are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Bilateral orchialgia is manifested by recurrent, symptomatic 
bilateral varicoceles. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent for right 
orchialgia have been met. 
38 U.S.C.A. § 1155 (West 2002 & 2008)); 38 C.F.R. §§ 4.20, 
4.104, Diagnostic Code 7120 (2008).

2. The criteria for a rating of 10 percent for left 
orchialgia have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2008)); 38 C.F.R. §§ 
4.20, 4.104, Diagnostic Code 7120 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004 and in May 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the symptoms had 
increased and the effect of the worsening had on the 
claimant's employment and daily life.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  The notice included the 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Code and rating criteria as provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  When the veteran 
already has notice of the rating criteria as provided in the 
statement of the case, a reasonable person could be expected 
to understand from the notice what the criteria were for 
rating the disability, and further notice of the exact same 
information would not aid in substantiating the claim.  For 
these reasons the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran VA examinations in January 2005 and in 
April 2007.  The veteran has submitted his own statements and 
statements by his wife, his parents, and a service buddy as 
further evidence in support of his claim.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

VA records show that in October 2004 the veteran had a 
bilateral varicocelectomy.

In November 2004, the veteran filed the current claim for 
increase. 

On VA examination in January 2005, the examiner noted that 
the veteran was still recovering from the varicocelectomy. 

On VA examination in April 2007, the examiner noted that the 
veteran still had continuous pain that had progressively 
worsened.  Despite the varicocelectomy, the bilateral 
orchialgia continued.  Physical examination did not reveal 
any abnormality or significant finding.  In particular, the 
testicles appeared normal although the examiner noted small 
bilateral hydrococeles, including some questionable ones.

The examiner diagnosed orchialgia which had no significant 
effects on general occupational activities and no effect on 
the usual daily activities.  The chronic pain bilaterally did 
interfere with sexual activity, sports and physical exertion.  
There was some discomfort on lifting heavy objects and 
standing for prolonged periods of time.  

In February 2008, sonogram showed normal testicles and 
bilateral varicoceles.

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  
When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only are the same functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.


VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Analysis

Currently, bilateral orchialgia is rated under Diagnostic 
Code 7523.  Under Diagnostic Code 7523, complete atrophy of 
one testicle warrants a noncompensable rating.  Complete 
atrophy of both testicles warrants a 20 percent rating.

As there is no indication of complete atrophy of either 
testicle, a compensable rating under Diagnostic Code 7523 is 
not warranted. 

However Diagnostic Code 7523 does not account for the 
veteran's continued testicular pain and symptomatic recurrent 
varicoceles despite the repair in 2004.

In this instance, to continue to rate the veteran's 
disability as noncompensable by rigidly holding to the 
current Diagnostic Code ignores how the disability affects 
the veteran's daily life.  Also the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 7525 for chronic epididymo-orchitis.  But chronic 
epididymo-orchitis is rated as a urinary tract infection, and 
there is no evidence of urinary tract infection and therefore 
Diagnostic Code 7525 is not an appropriate analogous code to 
rate the veteran's disability.

The Board does find that the disability is more analogous to 
varicose veins under Diagnostic Code 7120.  Under Diagnostic 
Code 7120, an asymptomatic varicose vein is rated 
noncompensable.  A symptomatic varicose vein is 10 percent 
disabling.  Varicose veins with persistent edema and 
incompletely relieved are rated 20 percent disabling.  
Varicose veins are to be rated separately.  38 C.F.R. § 
4.104.

The Board finds that veteran has post-operative varicoceles 
of the left testicle and right testicle manifested primarily 
by pain, including aching pain after standing for a lengthy 
period of time.  Further, he has tried scrotal support 
without relief.  The left testicular pain is consistently 
reported to be more severe than on the right, and the 
symptoms associated with the varicocele on the left meet the 
criteria for a 10 percent rating under Diagnostic Code 7120.  
Although the symptoms on the right have been less severe, 
with application of the provisions of 38 C.F.R. § 4.7, the 
Board finds that the symptoms associated with varicocele on 
the right more closely approximate the criteria for a 10 
percent rating than a noncompensable rating, warranting a 
separate 10 percent rating for the right varicocele. The 
Board further finds that neither area has persistent edema, 
which is required for 20 percent, the next higher rating.

In summary, the Board concludes that the criteria for a 
separate 10 percent rating for right and left orchialgia is 
established.



Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

If the criteria reasonably described the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the veteran's disability level of and 
symptomatology of the service-connected orchialgia to the 
Rating Schedule, the degree of disability is contemplated by 
the Rating Schedule and the assigned schedular ratings are, 
therefore, adequate, and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 10 percent for right orchialgia is granted, 
subject to the law and regulations pertaining to the award of 
monetary benefit. 

A rating of 10 percent for left orchialgia is granted, 
subject to the law and regulations pertaining to the award of 
monetary benefit.


REMAND

In a rating decision in August 2007, the RO denied the 
applications to reopen the claims of service connection for 
right and left knee disabilities and the claim of service 
connection for erectile dysfunction.  In March 2008, the 
veteran submitted additional records to the Board.  

The Board construes the veteran's accompanying statement as a 
notice of disagreement to the RO's rating decision of August 
2007 as to the right and left knee disabilities and to 
erectile dysfunction. 

As the RO has not had the opportunity to issue a statement of 
the case addressing the claims, the Board is required to 
remand the claims to the RO.  Manlicon v. West, 12 Vet. App. 
238, 240-41 (1999).

As the veteran has filed a timely notice of disagreement to 
the rating decision of August 2007, the case is REMANDED for 
the following action:

Furnish the veteran a statement of the 
case on the application to reopen the 
claims of service connection for right 
and left knee disabilities and the 
claim of service connection for 
erectile dysfunction.  In order to 
perfect an appeal of the claim, the 
veteran must still timely file a 
substantive appeal

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


